In two proceedings pursuant to CPLR article 78, consolidated for purposes of appeal, each of which, inter alia, seeks the reinstatement of the petitioner therein as a permanent employee, the appeal (by permission) is from an order of the Supreme Court, Dutchess County, dated November 5, 1976, *643which granted the petitions to the extent, inter alia, of directing separate trials. Order reversed, on the law, with one bill of $50 costs and disbursements payable jointly by petitioners, and proceedings dismissed on the merits. Petitioner Ihlenburg was hired as a temporary employee in October, 1975 and, as his temporary appointments expired, was reappointed. His employment was terminated on April 14, 1976 as a result of diminished funds. Petitioner Onufrychuk was hired as a temporary employee on November 1, 1973 and was successively reappointed until July 7, 1976, when his employment was terminated as a result of diminished funds. Petitioners were informed at the time they applied for their positions that their job status would be temporary. In these proceedings petitioners seek reinstatement to their positions with permanent job status, together with back pay, accruals and benefits. It is settled that "temporary appointments * * * can never, no matter how long continued, ripen into permanent appointments” (Matter of Hennessey v Farrell, 43 Mise 2d 1045, 1046, affd 19 AD2d 698; see, also, Matter of Hilsenrad v Miller, 284 NY 445, 451). Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.